Name: Commission Regulation (EEC) No 2029/92 of 22 July 1992 determining the extent to which applications lodged in July 1992 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 92 Official Journal of the European Communities No L 207/25 COMMISSION REGULATION (EEC) No 2029/92 of 22 July 1992 determining the extent to which applications lodged in July 1992 for import licences for certain poultrymeat products can be accepted HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 July to 30 September 1992 submitted pursuant to Regulations (EEC) No 3809/91 and (EEC) No 1733/92 shall be granted : (a) for 2,7397 % of the quantity applied for, in the case of products covered by No 59.0020 in Regulation (EEC) No 3834/90 ; (b) for 19,3485 % of the quantity applied for, in the case of products covered by No 59.0025 in Regulation (EEC) No 3834/90 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EEC) No 1509/92 (2), Whereas Commission Regulation (EEC) No 1 733/92 (3) set the quantity of poultrymeat that can be imported at a reduced levy for the period 1 July to 30 September 1992 ; Whereas Article 4 (5) of Commission Regulation (EEC) No 3809/91 (4), as amended by Regulation (EEC) No 581 /92 (% stipulates that the quantities applied for can be reduced ; whereas applications for import licences for duckmeat lodged pursuant to that Regulation are for total quantities in excess of those available under Regulation (EEC) No 1 733/92 ; whereas in order to ensure a fair allo ­ cation of those quantities those applied for should be reduced proportionately, Article 2 This Regulation shall enter into force on 23 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 31 . 12. 1990, p . 121 . (2) OJ No L 159, 12. 6 . 1992, p. 1 . (3) OJ No L 179, 1 . 7. 1992, p. 118 . (4) OJ No L 357, 28. 12. 1991 , p . 48 . Is) OJ No L 62, 7. 3. 1992, p . 28 .